Name: 2003/430/EC: Decision of the European Parliament and of the Council of 19 May 2003 on the revision of the financial perspective
 Type: Decision
 Subject Matter: European construction;  EU finance
 Date Published: 2003-06-14

 Avis juridique important|32003D04302003/430/EC: Decision of the European Parliament and of the Council of 19 May 2003 on the revision of the financial perspective Official Journal L 147 , 14/06/2003 P. 0031 - 0037Decision of the European Parliament and of the Councilof 19 May 2003on the revision of the financial perspective(2003/430/EC)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Interinstitutional Agreement (IIA) of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure(1), and in particular points 19 to 21 thereof,Having regard to the proposal from the Commission(2),Acting in accordance with the procedure laid down in the fifth subparagraph of Article 272(9) of the Treaty(3),Whereas:(1) The European Parliament and the Council have jointly adopted the adjustment of the financial perspective for enlargement(4), as provided for in point 25 of the Interinstitutional Agreement of 6 May 1999.(2) They have subsequently agreed on a Declaration on Article 32 and Annex XV of the Accession Treaty. The Declaration provides for the ceiling of heading 3 (internal policies) to be raised,HAVE DECIDED AS FOLLOWS:Article 1The annual ceilings for appropriations for commitments in heading 3 (internal policies) of the financial perspective, as adjusted under point 25 of the Interinstitutional Agreement of 6 May 1999, shall be raised by the following amounts, expressed in millions of euro in 1999 prices.>TABLE>Article 21. The resulting financial perspective for an enlarged European Union with 25 Members (excluding the budgetary implications resulting from a political settlement in Cyprus), in 1999 prices, is presented in Table 1a attached to this Decision.In the event of a political settlement being reached in Cyprus, the financial perspective for a European Union with 25 Members at 1999 prices, as presented in Table 1b, shall apply.2. The corresponding financial perspective resulting from the technical adjustment for 2004, in line with movements in gross national income (GNI) and prices, are presented in Tables 2a and 2b attached to this Decision.Done at Brussels, 19 May 2003.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentG. Papandreou(1) OJ C 172, 18.6.1999, p. 1.(2) Not yet published in the Official Journal.(3) Decision of the European Parliament of 9 April 2003 and Decision of the Council of 14 April 2003.(4) OJ L 147, 14.6.2003, p. 25.ANNEX ITable 1a: Financial perspective (EU-25) adjusted for enlargement at 1999 prices>TABLE>Table 1b: Financial perspective (EU-25) adjusted for enlargement at 1999 prices(including budgetary implications of a political settlement in Cyprus)>TABLE>Table 2a: Financial perspective (EU-25) adjusted for enlargement at 2004 prices>TABLE>Table 2b: Financial perspective (EU-25) adjusted for enlargement at 2004 prices(including budgetary implications of a political settlement in Cyprus)>TABLE>ANNEX IIDeclaration on Article 32 and Annex XV of the Accession Treaty1. The representatives of the Governments of the Member States meeting within the Council declare that the additional amounts shall be mentioned in Annex XV of the Accession Treaty without prejudice to the European Parliament's rights and the powers and prerogatives of the budgetary authority conferred by Article 272 of the EC Treaty and the relevant provisions of the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure (IIA) in particular points 15, 19 to 21 and 24 thereof and in the negotiations on the future financial perspective.2. The European Parliament and the Council agree to adjust the Financial Perspective for 2004, 2005 and 2006 due to enlargement, in accordance with point 25 of the Interinstitutional Agreement of 6 May 1999 as proposed by the Commission(1).3. In addition, the European Parliament and the Council agree on a revision of the Financial Perspective increasing the ceiling of heading 3, after adjustment under point 25 of the IIA, by EUR 480 million 2004 to 2006, i.e. EUR 50 million for 2004, EUR 190 million for 2005, EUR 240 million for 2006, in accordance with points 19 to 21 of the IIA. The Commission will present the appropriate proposals with a view to adoption before 9 April 2003.4. They also agree, as proposed by the Commission, to transfer the financing of the aid to Turkey from heading 4 to heading 7 and to modify the title as follows: "Pre-accession strategy". Heading 7 would therefore cover expenditure for Bulgaria and Romania and Turkey as a candidate country(2).5. Once adopted, the adjusted ceilings of the Financial Perspective shall apply to all Member States, without any discrimination through subceilings concerning the new Member States.6. They also agree to revise (by the end of the budgetary procedure for 2004), in accordance with the codecision procedure, the reference amounts of the codecided programmes within the limits of the ceilings resulting from the abovementioned adjustment and revision of the Financial Perspective.7. The preliminary draft budget 2004 to be presented by the Commission will cover all current and acceding States, so that the budgetary procedure can lead to an agreement on all relevant appropriations for the enlarged Union.8. In compliance with Article 28 of the draft Accession Treaty, the 2004 budget "shall be adapted to take into account the accession of the new Member States through an amending budget that shall enter into effect on 1 May 2004."9. The European Parliament, the Council and the Commission recall the importance of the Interinstitutional Agreement of 6 May 1999 in the functioning of budgetary procedures, and this can only function if all institutions comply fully.(1) COM(2003) 70.(2) The European Parliament and the Council may decide, on a proposal from the Commission, the inclusion of other candidate countries under heading 7.